TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00339-CR


                              Wesley Eugene Perkins, Appellant

                                                v.

                                 The State of Texas, Appellee


             FROM COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY
    NO. C-1-CR-13-200882, THE HONORABLE JOHN LIPSCOMBE, JUDGE PRESIDING


                            MEMORANDUM OPINION


PER CURIAM

               Wesley Eugene Perkins, acting pro se, filed an appeal of the district court’s order

revoking his community supervision and imposing a sentence of confinement. See Tex. Code

Crim. Proc. art. 42A.755(e). Perkins has now filed a motion to stay all activity in this appeal

pending resolution of a related petition for writ of mandamus that he has filed in the United

States Supreme Court.

               We grant the motion and abate this appeal until June 22, 2020. All appellate

deadlines will be tolled during the period of abatement.



Before Chief Justice Rose, Justices Baker and Triana

Abated

Filed: April 21, 2020

Do Not Publish